Citation Nr: 0300282	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  95-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee.

[The issues of entitlement to service connection for 
arthritis of the elbows, damage to the spinal column, a 
left shoulder disorder, and arthritis of the hips will be 
addressed in a separate and forthcoming decision.]


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active service from September 
1984 to March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona in September 1994 and April 1996.

At various times during the pendency of this appeal, the 
veteran's appeal has also included the issues of 
entitlement to service connection for Achilles tendonitis, 
impingement of the right shoulder, torn muscles of the 
right leg, and degenerative arthritis of the lumbar spine.  
However, service connection has subsequently been granted 
for all of these disabilities.

The Board has determined that additional development is 
warranted in regard to the claims of entitlement to 
service connection for arthritis of the elbows, damage to 
the spinal column, a left shoulder disorder, and arthritis 
of the hips.  This development will be accomplished by the 
Board in accordance with the recently revised provisions 
of 38 C.F.R. § 3.159 (2002), and these issues will be 
addressed in a separate and forthcoming decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claims has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right knee disorder is productive of 
minimally limited motion and discomfort; significantly, 
there is no objective evidence of arthritis or 
instability.

3.  The veteran's left knee disorder is productive of 
minimally limited motion and discomfort; significantly, 
there is no objective evidence of arthritis or 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003 and 5260 (2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003 and 5260 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991& Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has afforded the veteran VA 
examinations addressing his claimed disorders, and there 
is no indication of additional relevant medical evidence 
that has not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met, as 
the RO informed him of the need for such evidence in a 
September 2002 Supplemental Statement of the Case.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains 
a specific explanation of the type of evidence necessary 
to substantiate the veteran's claims, as well as which 
portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on 
his behalf.  The specific requirements for a grant of the 
benefits sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

In the appealed September 1994 rating decision, the RO 
granted service connection for degenerative arthritis of 
both knees on the basis of in-service treatment for this 
disorder.  A single 10 percent evaluation was assigned, 
effective from April 1994.

During his May 1995 VA general medical examination, the 
veteran reported pain and arthralgias in the knees.  The 
examination revealed normal range of motion of "the joints 
of both lower extremities," with no effusion or deformity.  
An impression of status post injuries to the shoulders and 
knees was rendered.  

The veteran reported pain and stiffness of the knees 
during his May 1997 VA orthopedic examination.  The 
examination revealed normal range of motion of both knees, 
with mild crepitance and discomfort on motion bilaterally.  
The diagnosis was chondromalacia of the knees.  X-rays of 
the knees from May 1997 were within normal limits, with no 
evidence of degenerative changes, fractures, or 
dislocation.  

In a February 1999 rating decision, the RO assigned 
separate 10 percent evaluations for the veteran's right 
and left knee disorders, effective from April 1994.  These 
evaluations have since remained in effect and are at issue 
in this case.  

During his December 2000 VA orthopedic examination, the 
veteran described decreased range of motion, occasional 
slight swelling, and clicking of the knees.  He indicated 
that there was no giving way of the knees.  The 
examination was negative for tenderness to palpation or 
crepitation on active motion.  The cruciate and collateral 
ligaments were stable.  On external torsion testing, the 
veteran complained of some ipsilateral discomfort.  Range 
of motion testing revealed bilateral extension to zero 
degrees, right flexion to 130 degrees, and left flexion to 
140 degrees.  Both knees were noted to have anterior knee 
pain syndrome, and x-rays were noted to be normal, with no 
arthritis.  

In this case, the RO has assigned separate 10 percent 
evaluations for the veteran's knee disorders under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260 (2002).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined 
and not added, under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted for knee flexion limited to 45 degrees, while a 
20 percent evaluation is in order for flexion limited to 
30 degrees.

In this case, the veteran's knee disorders have been 
productive of minimal symptomatology, including minimal 
limitation of flexion, normal extension, and some evidence 
of crepitus.  There has also been evidence of discomfort 
upon range of motion testing.  However, while the 
currently assigned 10 percent evaluations are warranted in 
view of such discomfort, the absence of other significant 
symptomatology means that higher evaluations are not 
warranted, even taking into account the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2002), under which such 
symptoms as painful motion and functional loss due to pain 
are to be taken into account in evaluating a 
musculoskeletal disability.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996).  

With regard to both knees, there is also no evidence of 
ankylosis in a favorable angle in full extension, or in 
slight flexion between zero and 10 percent (the criteria 
for a 30 percent evaluation under Diagnostic Code 5256); 
moderate recurrent subluxation or lateral instability (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5257); dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5258); or limitation of extension to 15 degrees (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5261).  

Additionally, despite the fact that the RO has 
characterized the veteran's disabilities as degenerative 
arthritis of the knees, the Board observes that there is 
no objective 
x-ray evidence of such arthritis.  There is also no 
evidence of instability of either knee.  As such, there is 
no basis for the assignment of separate evaluations for 
arthritis and instability.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).

Overall, there is no basis for initial evaluations in 
excess of 10 percent for the veteran's service-connected 
knee disabilities, and his claims for such benefits must 
therefore be denied.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not applicable in this 
case because the preponderance of the evidence is against 
the veteran's claims.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence 
showing that his service-connected knee disorders have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim of entitlement to an initial evaluation in 
excess of 10 percent for degenerative arthritis of the 
right knee is denied.

The claim of entitlement to an initial evaluation in 
excess of 10 percent for degenerative arthritis of the 
left knee is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

